Title: To Thomas Jefferson from John Dorr, 26 February 1807
From: Dorr, John
To: Jefferson, Thomas


                        
                            Sir!
                            Boston February 26th. 1807
                        
                        I have the Honour to forward You this day per Mail a packet of Books addressed to Your Excellency, which came
                            to my hands this morning from my Friend Levett Harris Esqr. our much esteemed Consul in St Petersburg.
                        In the hope that the mode chosen to forward this packet will be approved, and that it will safely and
                            speedily reach its destination, I remain very respectfully
                  Your Excellencys’ Obedient Humble servant
                        
                            John Dorr
                            
                        
                    